DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al. (PG Pub US 2012/0307659 A1) discloses forwarding a packet includes a portable network connection device that includes a first communication controller and is connectable with a client. A gateway device is included that has a second communication controller and performs routing. The portable network connection device and the gateway device are connected by a first network including a tunnel path. When the portable network connection device and the gateway device are connected by a second network that does not include the tunnel path, the second communication controller communicates with the first communication controller via the second network. When the portable network connection device and the gateway device are not connected by the second network, the second communication controller communicates with the first communication controller via the first network.
Wan et al. (PG Pub US 2016/0226815 A1) discloses a virtual Internet Protocol (IP) address is assigned to a client device having a client IP address associated therewith. The virtual IP address is then mapped to the client IP address and to an identifier of a Secure Socket Layer (SSL) Virtual Private Network (VPN) tunnel. An incoming packet received through the SSL VPN tunnel and destined to a server device has the client IP address as its source address, which is in turn rewritten with the virtual IP address mapped to the client IP address, resulting in a modified incoming packet that is sent to the server device.
Sawant et al. (US Patent No. 11,394,692 B2) discloses providing virtual private access to a software defined data center (SDDC) is provided. The SDDC uses distributed VPN tunneling to allow external access to application services hosted in the SDDC. The SDDC includes host machines for providing computing and networking resources and a VPN gateway for providing external access to those resources.
Allowable Subject Matter
Claims 1-20 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “adding, via the VPN client, an additional header identifying the client device in an additional source field and identifying an interconnect server center (ISC) device in an additional destination field, to create modified upload packets; receiving the modified upload packets from the client device at the ISC device; replacing, via the ISC device, the additional source field of the modified upload packets with a new additional source field identifying the ISC device and replacing the additional destination field of the modified upload packets with a new additional destination field identifying a VPN server to create further modified upload packets; and forwarding the further modified upload packets to the VPN server for routing to the destination server” as recited in independent claims 1, 13, 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/28/2022